                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 1 of 17 Page ID #:1




                                                       1 DYKEMA GOSSETT LLP
                                                         Ashley R. Fickel (Bar No. 237111)
                                                       2 333 South Grand Avenue, Suite 2100
                                                         Los Angeles, CA 90071
                                                       3 Telephone: (213) 457-1800
                                                         Facsimile: (213) 457-1850
                                                       4 Email:      afickel@dykema.com
                                                       5 DYKEMA GOSSETT PLLC
                                                         Thomas J. Judge (Pro Hac Vice Pending)
                                                       6 Jeffrey J. Ward (Pro Hac Vice Pending)
                                                         1301 K Street, NW, Suite 1100 West
                                                       7 Washington, D.C. 20005
                                                         Telephone: (202) 906-8600
                                                       8 Facsimile: (888) 886-6915
                                                         Email:       tjudge@dykema.com
                                                       9              jward@dykema.com
                                                      10 Attorneys for Plaintiff
                                                         XL SPECIALTY INSURANCE COMPANY
                                                      11
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12                        UNITED STATES DISTRICT COURT
                       333 SOUTH GRAND AVENUE




                                                      13                      CENTRAL DISTRICT OF CALIFORNIA
                              SUITE 2100




                                                      14                                   WESTERN DIVISION
                                                      15
                                                      16 XL SPECIALTY INSURANCE                       Case No.
                                                         COMPANY,
                                                      17
                                                                   Plaintiff,                         COMPLAINT
                                                      18
                                                              vs.
                                                      19
                                                         AIG SPECIALTY INSURANCE
                                                      20 COMPANY,
                                                      21               Defendant.
                                                      22
                                                      23
                                                                 Plaintiff XL Specialty Insurance Company (“XL”), by undersigned counsel,
                                                      24
                                                           hereby asserts this Complaint against defendant AIG Specialty Insurance Company
                                                      25
                                                           (“AIG”), alleging as follows:
                                                      26
                                                      27
                                                      28
                                                                                                  1
                                                                                              COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 2 of 17 Page ID #:2




                                                       1                                   INTRODUCTION
                                                       2         1.    In this insurance coverage action, XL seeks to recover $1 million from
                                                       3 AIG that XL paid to protect their mutual insureds from claims made against them in
                                                       4 underlying lawsuits that AIG was responsible for and wrongfully refused to pay
                                                       5 without any justification or explanation.
                                                       6         2.    XL issued an excess policy to a private equity company, Levine
                                                       7 Leichtman Capital Partners, Inc. (“LLCP”). AIG issued a directors’ and officers’
                                                       8 policy to PWC Holding Corporation (“PWC Holding”), which provides coverage
                                                       9 for the directors and officers of an LLCP portfolio company, Pacific World
                                                      10 Corporation (“Pacific World”).
                                                      11         3.    The AIG policy indisputably provides primary coverage to Pacific
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 World’s directors, some of whom are also executives of LLCP. Because Pacific
                       333 SOUTH GRAND AVENUE




                                                      13 World refused to advance the directors’ defense costs for the underlying lawsuits,
                              SUITE 2100




                                                      14 which included a lawsuit that Pacific World itself brought against them, the AIG
                                                      15 policy’s “Side A” D&O coverage was triggered.
                                                      16         4.    While AIG has proceed as though its policy has only a $10 million
                                                      17 limit of liability, the policy actually includes a supplemental $1 million limit
                                                      18 applicable to Side A claims, which it has refused to pay towards its insured
                                                      19 directors’ defense costs and settlement of the underlying lawsuits. To protect those
                                                      20 insureds, XL paid over $3.1 million for their defense costs and the settlement of the
                                                      21 underlying lawsuits, and now seeks repayment of the $1 million AIG owes but has
                                                      22 refused to pay.
                                                      23         5.    Following a January 2020 mediation that resulted in the settlement of
                                                      24 the underlying lawsuits, AIG refused to justify or explain its refusal to contribute its
                                                      25 $1 million Side A limit towards payment of defense costs and funding of the
                                                      26 settlement. Only after XL provided AIG with a draft complaint in May 2020, did
                                                      27
                                                      28
                                                                                                     2
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 3 of 17 Page ID #:3




                                                       1 AIG, for the first time, raise purported coverage defenses in an attempt to escape its
                                                       2 additional $1 million obligation.
                                                       3        6.      None of AIG’s purported coverage defenses have merit. First, AIG’s
                                                       4 assertion that the loss did not trigger its policy’s the Side A coverage is plainly
                                                       5 wrong.      Pacific World refused to indemnify the director defendants, triggering
                                                       6 AIG’s Side A coverage pursuant to the AIG policy’s express terms. Second, AIG’s
                                                       7 contention that the director defendants were not sued in an insured capacity is
                                                       8 definitively refuted by the allegations and causes of action in underlying complaints.
                                                       9 Third, AIG’s newly crafted position that it is entitled to a better allocation of loss as
                                                      10 between the director defendants and LLCP than what it agreed to with respect to
                                                      11 defense costs has no merit. That argument, as an initial matter, ignores that AIG
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 specifically agreed to allocate 55% of jointly incurred defense costs to the director
                       333 SOUTH GRAND AVENUE




                                                      13 defendants and the AIG policy. Pursuant to that agreement, AIG owes $478,586.73
                              SUITE 2100




                                                      14 under its Side A limit for such defense costs. AIG owes the remainder of the
                                                      15 $1 million Side A limit to fund the settlement of the underlying lawsuits. Indeed,
                                                      16 the AIG policy has no allocation clause. Under California’s “larger settlement rule”
                                                      17 and “reasonably related test,” AIG is actually responsible for 100% of the
                                                      18 underlying lawsuits’ defense costs and settlement until it exhausts its $1 million
                                                      19 Side A limit.
                                                      20        7.      After a delay of several months, and only after being confronted with
                                                      21 this litigation, did AIG even attempt to offer a purported explanation for its failure
                                                      22 to pay its $1 million Side A limit. To date, AIG has not provided—because it
                                                      23 cannot—any rational, let alone legally valid, basis for its continued withholding of
                                                      24 its $1 million Side A limit.
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                     3
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 4 of 17 Page ID #:4




                                                       1                                        PARTIES
                                                       2          8.    XL Specialty Insurance Company is a Delaware corporation with its
                                                       3 principal place of business in Stamford, Connecticut.
                                                       4          9.    AIG Specialty Insurance Company is an Illinois corporation with its
                                                       5 principal place of business in New York.
                                                       6                            JURISDICTION AND VENUE
                                                       7          10.   This Court has subject matter jurisdiction over these claims pursuant to
                                                       8 28 U.S.C. § 1332(a) because this action is between citizens of different states and
                                                       9 the amount in controversy exceeds the sum of $75,000, exclusive of interest and
                                                      10 costs.
                                                      11          11.   Venue is proper in the Central District of California (and its Western
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 Division), pursuant to 28 U.S.C. § 1391(b), because a substantial part of the events
                       333 SOUTH GRAND AVENUE




                                                      13 or omissions giving rise to this action occurred in this District.
                              SUITE 2100




                                                      14          12.   This action includes a request for a declaratory judgment pursuant to
                                                      15 28 U.S.C. §§ 2201 and 2202.          An actual controversy within the meaning of
                                                      16 28 U.S.C. § 2201 exists between the parties.
                                                      17                           THE UNDERLYING LAWSUITS
                                                      18          13.   Pacific World is a privately-held California corporation that supplies
                                                      19 branded and private label personal and beauty care products, such as artificial nails,
                                                      20 false eyelashes, nail polish, and nail-care implements, to retail stores. In 2009,
                                                      21 LLCP acquired Pacific World as an investment portfolio company. In 2018, a
                                                      22 dispute arose between LLCP and Prospect Capital Corporation (“Prospect”), which
                                                      23 had loaned Pacific World $215 million in 2014. In May 2018, Prospect declared the
                                                      24 loan in default, seized voting control of Pacific World’s common stock, and
                                                      25 replaced Pacific World’s directors and officers. Litigation followed.
                                                      26          14.   On September 24, 2018, Pacific World filed a Complaint in Pacific
                                                      27 World Corp. v. Levine Leichtman Capital Partners, Inc., Case No. SC129889
                                                      28
                                                                                                     4
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 5 of 17 Page ID #:5




                                                       1 (Superior Court, Los Angeles, Cal.) (the “Pacific World Action”). The next day, on
                                                       2 September 25, 2018, Prospect filed a Complaint in Prospect Capital Corp. v. Levine
                                                       3 Leichtman Capital Partners, Inc., et al., Case No. SS029343 (Superior Court, Los
                                                       4 Angeles, Cal.) (the “Prospect Capital Action” and, collectively with the Pacific
                                                       5 World Action, the “Underlying Lawsuits”).
                                                       6        15.    Pacific World and Prospect (collectively, “Plaintiffs”) were represented
                                                       7 in the Underlying Lawsuits by the same counsel, and the Underlying Lawsuits
                                                       8 contained nearly identical allegations.
                                                       9        16.    Plaintiffs alleged that certain of Pacific World’s former directors—
                                                      10 namely Arthur Levine, Lauren Leichtman, Kimberly Pollack, Steven Hartman, and
                                                      11 James Colleran (collectively, the “Director Defendants”)—caused Pacific World to
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 obtain the $215 million loan from Prospect in September 2014, and then used the
                       333 SOUTH GRAND AVENUE




                                                      13 loan to make (i) a $62 million distribution to Pacific World’s sole shareholder, PWC
                              SUITE 2100




                                                      14 Holding, which subsequently transferred $57 million to its shareholders, including
                                                      15 Levine Leichtman Capital Partners IV, L.P. (“LLCP IV”) and PWC Investments
                                                      16 Group, LLC (“PWC Investments”), which are affiliates of LLCP, (ii) an $87 million
                                                      17 payment to the Bank of Montreal to pay off Pacific World’s senior credit facility,
                                                      18 and (iii) a $47 million payment to LLCP IV to pay off subordinated debt.
                                                      19        17.    Pacific World alleged, in the Pacific World Action, that the Director
                                                      20 Defendants breached their fiduciary duties to Pacific World by approving the 2014
                                                      21 transaction, and that they were liable as former directors of Pacific World under
                                                      22 Sections 316, 500, and 501 of the California Corporations Code for approving an
                                                      23 unlawful distribution in connection with the transaction.
                                                      24        18.    Pacific World alleged that LLCP, which had owned 90% of Pacific
                                                      25 World’s shares and placed the Director Defendants (except for Mr. Colleran, who
                                                      26 was not affiliated with LLCP) on Pacific World’s board, breached its fiduciary
                                                      27 duties to Pacific World as a de facto director by approving the 2014 transaction.
                                                      28
                                                                                                   5
                                                                                              COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 6 of 17 Page ID #:6




                                                       1 Pacific World also alleged that LLCP, LLCP IV, and PWC Investments
                                                       2 (collectively, the “LLCP Entities”) aided and abetted the Director Defendants’
                                                       3 breach of fiduciary duties owed to Pacific World.
                                                       4        19.     Pacific World sought to hold the Director Defendants and the LLCP
                                                       5 Entities liable for damages to Pacific World, including the amount of the allegedly
                                                       6 illegal distributions.
                                                       7        20.     Prospect alleged in the Prospect Capital Action that LLCP IV and
                                                       8 PWC Investments received fraudulent and voidable transfers as part of the 2014
                                                       9 transaction.
                                                      10        21.     Prospect also alleged that the Director Defendants and LLCP aided and
                                                      11 abetted the fraudulent transfers by approving the 2014 transaction. Additionally,
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 Prospect alleged that the Defendant Directors engaged in a civil conspiracy to
                       333 SOUTH GRAND AVENUE




                                                      13 commit fraudulent transfer by approving the 2014 transaction.
                              SUITE 2100




                                                      14        22.     Prospect sought to recover from the Director Defendants and the LLCP
                                                      15 Entities in the Prospect Capital Action the same amounts that Pacific World sought
                                                      16 to recover from them as damages in the Pacific World Action: the allegedly illegal
                                                      17 distributions paid as part of the 2014 transaction.
                                                      18                          THE ADVANCEMENT ACTIONS
                                                      19        23.     The Director Defendants demanded that Pacific World advance their
                                                      20 defense costs incurred in defending themselves in the Underlying Lawsuits and
                                                      21 indemnify them for a settlement or judgment pursuant to Pacific World’s Bylaws.
                                                      22 Pacific World refused.
                                                      23        24.     In December 2018, the Director Defendants and the LLCP Entities
                                                      24 instituted lawsuits captioned Levine Leichtman Capital Partners, LLC, et al. v.
                                                      25 Pacific World Corp., Case No. 18SMCV00360 (Superior Court, Los Angeles, Cal.),
                                                      26 and James Colleran v. Pacific World Corp., Case No. 18SMCV00414 (Superior
                                                      27 Court, Los Angeles, Cal.) (the “Advancement Actions”), seeking to require Pacific
                                                      28
                                                                                                    6
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 7 of 17 Page ID #:7




                                                       1 World to satisfy its obligation to advance their defense costs and indemnify them in
                                                       2 response to the Underlying Lawsuits.
                                                       3                                   THE POLICIES
                                                       4                                    The AIG Policy
                                                       5        25.    AIG issued Directors & Officers Liability Insurance, Employment
                                                       6 Practices Liability Insurance, Fiduciary Liability Insurance Policy No. 02-477-00-77
                                                       7 (the “AIG Policy”) to PWC Holding for the Policy Period from November 1, 2017
                                                       8 to November 1, 2019. (See AIG Policy, Declarations, and End. No. 39, Program
                                                       9 Participant Endorsement). The AIG Policy states that PWC Holding is a California
                                                      10 corporation located in Lake Forest, California. (See id., End. No. 39, Item 1).
                                                      11        26.    The AIG Policy states that PWC Holding is the Named Entity, and
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 LLCP is the Insureds’ Representative. (See id., Decls., Item 7, and End. No. 39,
                       333 SOUTH GRAND AVENUE




                                                      13 Item 1).
                              SUITE 2100




                                                      14        27.    The AIG Policy has a $10 million limit of liability applicable to its
                                                      15 Directors, Officers and Private Company Liability Insurance (the “D&O Coverage
                                                      16 Section”). (See id., End. No. 39, Item 2). The AIG Policy also has an additional
                                                      17 $1 million limit of liability applicable to Coverage A of the D&O Coverage Section.
                                                      18 (See id., Item 3.f.). The AIG Policy’s additional $1 million Side A limit attaches
                                                      19 upon the exhaustion of the AIG Policy’s $10 million limit of liability. (See id.,
                                                      20 D&O Coverage, § 5.).
                                                      21        28.    Coverage A of the AIG Policy’s D&O Coverage Section’s Insuring
                                                      22 Agreement provides that it “shall pay the Loss of an Individual Insured arising from
                                                      23 a Claim made against such Individual Insured for any Wrongful Act of such
                                                      24 Individual Insured, except when and to the extent that the Company has indemnified
                                                      25 such Individual Insured.” (See id., D&O Coverage, § 1).
                                                      26        29.    The term “Individual Insured” includes any Executive or Employee of
                                                      27 a Company. (See id., D&O Coverage, § 2.(q)).
                                                      28
                                                                                                    7
                                                                                              COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 8 of 17 Page ID #:8




                                                       1        30.    The term “Company” includes PWC Holding Corporation and any
                                                       2 Subsidiary. (See id., General Terms and Conditions (“GT&C”), § 2.(f), and End.
                                                       3 No. 39, Item 1).
                                                       4        31.    The term “Claim” includes “any civil, criminal, administrative or
                                                       5 regulatory proceeding or arbitration, mediation or other dispute resolution
                                                       6 proceeding for monetary or non-monetary or injunctive relief which is commenced
                                                       7 by . . . service of a complaint, motion, writ or similar pleading or service of an
                                                       8 order.” (See id., GT&C, § 2.(d)(ii)).
                                                       9        32.    The term “Wrongful Act” is defined to mean, “with respect to any
                                                      10 Executive or Employee of a Company, any actual or alleged act, breach of duty,
                                                      11 neglect, error, statement, misstatement, misleading statement, or omission by such
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12 Executive or Employee in their respective capacities as such, or any matter claimed
                       333 SOUTH GRAND AVENUE




                                                      13 against such Executive or Employee of a Company by reason of his or her status as
                              SUITE 2100




                                                      14 an Executive or Employee of a Company.” (See id., D&O Coverage, § 2.(dd)).
                                                      15        33.    The term “Loss” includes “damages, judgments, [and] settlements,” as
                                                      16 well as Defense Costs. (See id., § 2.(u)).
                                                      17        34.    The AIG Policy includes an “Other Insurance” clause providing that it
                                                      18 “shall apply as primary insurance with respect to . . . any private equity or venture
                                                      19 capital liability, general partner liability, or other similar management or
                                                      20 professional liability insurance maintained by any direct or indirect shareholder of
                                                      21 the Named Entity [PWC Holding Corporation] including any liability policy
                                                      22 maintained by the Insureds’ Representative [LLCP][.]” (See id., GT&C, § 11).
                                                      23                                  The Steadfast Policy
                                                      24        35.    Steadfast Insurance Company (“Steadfast”) issued a Management and
                                                      25 Professional Liability Insurance Policy No. EOC 1067176-00 to LLCP for the
                                                      26 Policy Period from November 19, 2017 to November 19, 2019 (the “Steadfast
                                                      27 Policy”). (See Steadfast Policy, Decls., Items 1 and 2).
                                                      28
                                                                                                      8
                                                                                              COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 9 of 17 Page ID #:9




                                                       1        36.     The Steadfast Policy has a $10 million limit of liability for all Claims
                                                       2 under its Management and Professional Liability Coverage Part. (See id., Decls.
                                                       3 Item 3(a)).
                                                       4        37.     The Steadfast Policy’s Insuring Agreement provides, in pertinent part,
                                                       5 as follows:
                                                       6        (A) The Insurer shall pay on behalf of each Insured Person, all Loss
                                                       7               which an Insured Entity does not actually pay as indemnification
                                                       8               to such Insured Person and which the Insured Person incurs on
                                                       9               account of any Claim first made against such Insured Person,
                                                      10               individually or otherwise, during the Policy Period or, if
                                                      11               applicable, the Optional Extension Period, for Wrongful Acts.
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                      12        (B) The Insurer shall pay on behalf of an Insured Entity, all Loss
                       333 SOUTH GRAND AVENUE




                                                      13               which an Insured Entity actually pays, or agrees to pay, as
                              SUITE 2100




                                                      14               indemnification for, or on behalf of, each Insured Persons, which
                                                      15               the Insured Persons incurs on account of any Claim first made
                                                      16               against such Insured, individually or otherwise, during the Policy
                                                      17               Period or, if applicable, the Optional Extension Period, for
                                                      18               Wrongful Acts.
                                                      19 (Id., Management and Prof’l Liab. Coverage Part, § I.).
                                                      20        38.     The Steadfast Policy’s definition of “Insured” means each Insured
                                                      21 Entity and the Insured Persons. (See id., General Terms and Conditions, § I.(K)).
                                                      22        39.     The term “Insured Entity” includes the LLCP Entities and PWC
                                                      23 Holding. (See id., § I(L)).
                                                      24        40.     The term Insured Persons includes any director of an Insured Entity or
                                                      25 “any past, present or future natural person serving, or having served, in an Outside
                                                      26 Capacity at the specific request or direction of an Insured[.]” (See id., §§ I.(I) and
                                                      27 I.(M)).
                                                      28
                                                                                                    9
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 10 of 17 Page ID #:10




                                                        1        41.     The Steadfast Policy defines the term “Outside Capacity” to mean, in
                                                        2 pertinent part, “any past, present or future service by an Insured Person or other
                                                        3 natural person . . . serving or having served at an Insured’s request as a director,
                                                        4 officer, general partner, managing partner, manager, managing member, trustee,
                                                        5 regent, governor, consultant, advisor, board observer, member of the Board of
                                                        6 Managers, member of the management board, member of the supervisory board, or
                                                        7 member of any board, operational, management, oversight or committee role or
                                                        8 position, of any Outside Entity.” (Id., § I.(U)).
                                                        9        42.     The term Outside Entity is defined to mean, in pertinent part, “any
                                                       10 Portfolio Company,” which includes Pacific World. (See id., § I.(V) and I.(X)).
                                                       11        43.     The Steadfast Policy defines “Claim” to include a civil proceeding
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12 commenced by the filing or service of a complaint against an Insured. (See id.,
                       333 SOUTH GRAND AVENUE




                                                       13 GT&C, § I(D)(2)).
                              SUITE 2100




                                                       14        44.     The Steadfast Policy includes an “Other Insurance” clause confirming
                                                       15 the Steadfast Policy’s “excess” position over other insurance available to an Outside
                                                       16 Entity, such as Pacific World. In particular, the Steadfast Policy states under the
                                                       17 heading “SERVICE IN CONNECTION WITH OUTSIDE ENTITIES,” that “this
                                                       18 Policy shall be specifically excess of . . . any amounts actually paid to such Insured
                                                       19 Person under any other valid and collectible insurance maintained by the applicable
                                                       20 Outside Entity covering such Insured Person for his or her service in such Outside
                                                       21 Capacity.”      (Steadfast Policy, Management and Prof’l Liab. Coverage Part,
                                                       22 § V.(B)(1)).
                                                       23        45.     The Steadfast Policy further provides that, “if Loss from such Claim is
                                                       24 not paid to, or on behalf of, an Insured Person by such valid and collectible
                                                       25 insurance” for any reason, “then this Policy will respond on behalf of the Insured
                                                       26 Person as if it were primary,” but “without prejudice to the Insurer’s excess
                                                       27 position.” (Id.).
                                                       28
                                                                                                     10
                                                                                                COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 11 of 17 Page ID #:11




                                                        1         46.    Finally, the Steadfast Policy includes a subrogation clause, stating that
                                                        2 “[i]n the event of any payment under this Policy, the Insurer shall be subrogated to
                                                        3 all of the potential or actual rights of recovery of the Insured up to the amount of the
                                                        4 applicable paid loss.” (Id., GT&C, § II.(K)(2)).
                                                        5                                  The XL Excess Policy
                                                        6         47.    XL issued Excess Insurance Policy No. ELU153018-17 (the “XL
                                                        7 Excess Policy”) to LLCP for the policy period from November 19, 2017 to
                                                        8 November 19, 2018. (XL Excess Policy, Decls., Items 1 and 2).
                                                        9         48.    The XL Excess Policy, which has a $10 million limit of liability,
                                                       10 applies excess of the Steadfast Policy, and attaches only after the Steadfast Policy is
                                                       11 exhausted by actual payment of covered amounts by Steadfast. (See id., Decls.,
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12 Items 3 and 4, and § II).
                       333 SOUTH GRAND AVENUE




                                                       13         49.    In the event of such exhaustion of the Steadfast Policy, the XL Excess
                              SUITE 2100




                                                       14 Policy applies in conformance with the Steadfast Policy’s terms, conditions,
                                                       15 endorsements and warranties, including its other insurance and subrogation clauses.
                                                       16 (See id., § I.).
                                                       17      DEFENSE AND SETTLEMENT OF THE UNDERLYING LAWSUITS
                                                       18         50.    By letter dated October 30, 2018, Steadfast acknowledged potential
                                                       19 coverage for the Underlying Lawsuits under the Steadfast Policy. Steadfast advised
                                                       20 that the LLCP Entities were Insured Entities and that the Director Defendants were
                                                       21 Insured Persons under the Steadfast Policy.
                                                       22         51.    By letters dated January 7, 2019 and July 10, 2019, AIG acknowledged
                                                       23 that the AIG Policy afforded coverage for the Director Defendants in response to the
                                                       24 Underlying Lawsuits. AIG also acknowledged in its July 10, 2019 letter that the
                                                       25 Director Defendants were not being indemnified by Pacific World.
                                                       26         52.    The Director Defendants and the LLCP Entities presented a joint
                                                       27 defense to the Underlying Lawsuits, and were represented by the same defense
                                                       28
                                                                                                     11
                                                                                                COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 12 of 17 Page ID #:12




                                                        1 counsel. An allocation of coverage for that joint defense was necessary because the
                                                        2 AIG Policy provided the primary coverage for the Director Defendants, but did not
                                                        3 provide coverage for the LLCP Entities. Only the Steadfast Policy afforded primary
                                                        4 coverage for the LLCP Entities.
                                                        5        53.    To allocate their respective share of coverage for the joint defense, AIG
                                                        6 and Steadfast initially agreed to allocate 80% of the coverage to AIG and 20% to
                                                        7 Steadfast. Beginning in August 2019, however, the insurers agreed to modify the
                                                        8 allocation so that AIG became responsible for 55% of coverage with Steadfast
                                                        9 responsible for 45%.
                                                       10        54.    AIG and Steadfast paid defense costs based on the agreed-to allocation
                                                       11 from the outset of the Underlying Lawsuits through December 2019. For that time
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12 period, AIG paid about $7.2 million in defense costs for the Director Defendants
                       333 SOUTH GRAND AVENUE




                                                       13 and Steadfast paid nearly $3 million.
                              SUITE 2100




                                                       14        55.    Following a mediation in January 2020, the parties to the Underlying
                                                       15 Lawsuits and the Advancement Actions agreed to settle those matters for
                                                       16 $11 million to be paid by AIG, Steadfast and XL.
                                                       17        56.    Although the Side A Insuring Agreement in AIG’s Policy was triggered
                                                       18 as a result of Pacific World’s refusal to indemnify the Director Defendants or
                                                       19 advance their defense costs, AIG wrongly refused to contribute the additional
                                                       20 $1 million Side A limit provided by the AIG Policy and claimed that its limit was
                                                       21 only $10 million.
                                                       22        57.    Instead, AIG paid the balance of its $10 million D&O limit (i.e.,
                                                       23 $2.8 million) toward the settlement and, without explanation, declared the AIG
                                                       24 Policy exhausted despite the fact that its $1 million Side A limit remained unpaid.
                                                       25        58.    Steadfast exhausted the Steadfast Policy’s limit of liability through
                                                       26 payment of its allocated share of the defense costs (i.e., $2,988,596.98) and
                                                       27
                                                       28
                                                                                                    12
                                                                                               COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 13 of 17 Page ID #:13




                                                        1 contributing the balance of its limit (i.e., $7,011,403.02) to the settlement payment
                                                        2 for the Underlying Lawsuits and Advancement Actions.
                                                        3         59.     XL demanded that AIG pay its $1 million “Side A” limit in a voicemail
                                                        4 on March 3, 2020, and an email on March 19, 2020. XL advised that AIG had
                                                        5 failed to honor its contractual obligations under the AIG Policy and urged AIG to
                                                        6 contact it if there were any questions or need for discussion. AIG did not respond to
                                                        7 XL’s communications.
                                                        8         60.     To ensure that the Underlying Lawsuits settled and without waiver of
                                                        9 its rights to seek reimbursement from AIG, XL has paid a total of $3,199,537.74
                                                       10 towards the defense and settlement of the Underlying Lawsuits. Because AIG’s
                                                       11 Policy provides primary coverage for the Director Defendants and the applicable
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12 limit of the AIG Policy is $11 million (not $10 million as AIG claimed), XL’s
                       333 SOUTH GRAND AVENUE




                                                       13 payment is $1 million more than it rightly owes.
                              SUITE 2100




                                                       14         61.     XL has demanded that AIG pay the additional $1 million it owes, but
                                                       15 AIG has refused.
                                                       16         62.     On June 23, 2020, pursuant to the AIG Policy’s Dispute Resolution
                                                       17 Process provision, XL and AIG participated in a non-binding mediation that did not
                                                       18 result in a resolution of the parties’ dispute.
                                                       19                      COUNT I: CONTRACTUAL SUBROGATION
                                                       20         63.     XL repeats and incorporates by reference the allegations in paragraphs
                                                       21 1 through 62 of this Complaint.
                                                       22         64.     The Steadfast Policy, to which the XL Excess Policy follows form,
                                                       23 states, in pertinent part, that “[i]n the event of any payment under this Policy, the
                                                       24 Insurer shall be subrogated to all of the potential or actual rights of recovery of the
                                                       25 Insured up to the amount of the applicable paid Loss.”              (Steadfast Policy,
                                                       26 § II.(K)(2)).
                                                       27
                                                       28
                                                                                                      13
                                                                                                 COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 14 of 17 Page ID #:14




                                                        1         65.     After exhaustion of the Steadfast Policy, XL paid $3,199,537.74 under
                                                        2 the XL Excess Policy for the defense and settlement of the Underlying Lawsuits and
                                                        3 Advancement Actions.
                                                        4         66.     This payment was made on behalf of the Director Defendants who
                                                        5 qualify as Insureds under the Steadfast Policy and XL Excess Policy.
                                                        6         67.     Accordingly, XL is contractually subrogated to all of the potential or
                                                        7 actual rights of recovery of the Director Defendants.
                                                        8         68.     The Director Defendants are Individual Insureds under the AIG Policy,
                                                        9 and AIG had a duty to provide defense and indemnity coverage to the Director
                                                       10 Defendants for the Underlying Lawsuits and Advancement Actions up to the AIG
                                                       11 Policy’s total applicable limits of liability.
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12         69.     The AIG Policy’s coverage for the Director Defendants is primary to
                       333 SOUTH GRAND AVENUE




                                                       13 the coverage afforded to the Director Defendants under the Steadfast and XL Excess
                              SUITE 2100




                                                       14 Policies.
                                                       15         70.     Therefore, AIG should have paid both the AIG Policy’s $10 million
                                                       16 D&O limit of liability and its additional $1 million “Side A” limit of liability for the
                                                       17 defense and settlement of the Underlying Lawsuits and Advancement Actions.
                                                       18         71.     However, AIG breached its obligations under the AIG Policy by
                                                       19 refusing to pay any part of its $1 million “Side A” limit of liability to defend or
                                                       20 indemnify the Director Defendants in connection with the Underlying Lawsuits and
                                                       21 Advancement Actions.
                                                       22         72.     The Director Defendants complied with all of the terms, conditions,
                                                       23 and prerequisites to coverage set forth in the AIG Policy.
                                                       24         73.     Accordingly, the Director Defendants have an actual right to recover
                                                       25 $1 million under the AIG Policy, and XL Specialty is contractually subrogated to
                                                       26 those rights.
                                                       27
                                                       28
                                                                                                      14
                                                                                                 COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 15 of 17 Page ID #:15




                                                        1                     COUNT II: EQUITABLE SUBROGATION
                                                        2         74.   XL repeats and incorporates by reference the allegations in paragraphs
                                                        3 1 through 73 of this Complaint.
                                                        4         75.   The Director Defendants are Individual Insureds under the AIG Policy,
                                                        5 and AIG had a duty to provide defense and indemnity coverage to the Director
                                                        6 Defendants for the Underlying Lawsuits and Advancement Actions up to the AIG
                                                        7 Policy’s total applicable limits of liability
                                                        8         76.   AIG should have paid both the AIG Policy’s $10 million D&O limit of
                                                        9 liability and its additional $1 million “Side A” limit of liability for the defense and
                                                       10 settlement of the Director Defendants in connection with the Underlying Lawsuits
                                                       11 and Advancement Actions.
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12         77.   However, AIG wrongfully refused to pay any part of its $1 million
                       333 SOUTH GRAND AVENUE




                                                       13 “Side A” limit of liability to defend or indemnify the Director Defendants in
                              SUITE 2100




                                                       14 connection with the Underlying Lawsuits and Advancement Actions.
                                                       15         78.   Because of AIG’s wrongful denial of coverage, XL was compelled to
                                                       16 pay $3,199,537.74 for the defense and settlement of the Underlying Lawsuits and
                                                       17 Advancement Actions, instead of paying only $2,199,537.74, a difference of
                                                       18 $1 million.
                                                       19         79.   The AIG Policy was primarily liable for any loss incurred by the
                                                       20 Director Defendants resulting from Underlying Lawsuits and Advancement Actions.
                                                       21 By virtue of its position as “excess” insurance, the XL Excess Policy was
                                                       22 secondarily liable for the same loss.
                                                       23         80.   XL suffered damages of at least $1 million caused by AIG’s wrongful
                                                       24 denial of coverage for the Underlying Lawsuits and Advancement Actions.
                                                       25                     COUNT III: DECLARATORY JUDGMENT
                                                       26         81.   XL repeats and incorporates by reference the allegations in paragraphs
                                                       27 1 through 80 of this Complaint.
                                                       28
                                                                                                      15
                                                                                                  COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 16 of 17 Page ID #:16




                                                        1         82.   An actual and present controversy has arisen and now exists between
                                                        2 XL and AIG concerning their respective rights and obligations under the AIG Policy
                                                        3 and the XL Excess Policy.
                                                        4         83.   XL requests, and the interests of the parties to this action requires, a
                                                        5 judicial determination of those rights and obligations.
                                                        6         84.   XL therefore seeks a ruling from this Court that: (1) AIG had a duty to
                                                        7 provide defense and indemnity coverage for the Director Defendants up to the AIG
                                                        8 Policy’s total applicable limits of liability in response to the Underlying Lawsuits
                                                        9 and Advancement Actions; (2) AIG should have paid both the AIG Policy’s $10
                                                       10 million D&O limit of liability and its additional $1 million “Side A” limit of liability
                                                       11 for the defense and settlement of the Underlying Lawsuits and Advancement
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12 Actions; (3) AIG breached its duties by paying only the AIG Policy’s $10 million
                       333 SOUTH GRAND AVENUE




                                                       13 D&O limit and refusing to pay the $1 million “Side A” limit; (4) the XL Excess
                              SUITE 2100




                                                       14 Policy’s coverage for the Director Defendants applies only excess of the coverage
                                                       15 afforded by the AIG Policy; (5) AIG’s refusal to pay the AIG Policy’s $1 million
                                                       16 “Side A” limit caused XL to pay $1 million more for the defense and settlement of
                                                       17 the Underlying Lawsuits and Advancement Actions than it should have paid; and (6)
                                                       18 AIG is obligated to reimburse XL in the amount of $1 million, with pre- and post-
                                                       19 judgment interest.
                                                       20                                PRAYER FOR RELIEF
                                                       21         WHEREFORE, XL prays for judgment as follows:
                                                       22         (a)   Under Counts I and II, for compensatory damages of at least
                                                       23 $1 million;
                                                       24         (b)   Under Count III, for a declaration of the parties’ rights, duties and
                                                       25 obligations under the subject policies, and specifically a declaration that XL’s
                                                       26 contentions are correct;
                                                       27         (c)   For pre-judgment and post-judgment interest in accordance with law;
                                                       28
                                                                                                     16
                                                                                                COMPLAINT
                                                     Case 2:20-cv-06540-VAP-SHK Document 1 Filed 07/23/20 Page 17 of 17 Page ID #:17




                                                        1        (d)   For expenses and costs incurred in this action; and
                                                        2        (e)   For such other and further relief as this Court deems just and proper.
                                                        3                                   JURY DEMAND
                                                        4        XL demands a trial by jury on all issues triable to a jury.
                                                        5
                                                        6 DATED: July 23, 2020                    DYKEMA GOSSETT LLP
                                                        7
                                                                                                  By: /s/ Ashley R. Fickel
                                                        8                                             ASHLEY R. FICKEL
                                                        9                                             Attorneys for Plaintiff
                                                                                                      XL SPECIALTY INSURANCE
                                                       10                                             COMPANY
                                                       11
DYKEMA GOSSETT LLP

                     LOS ANGELES, CALIFORNIA 90071




                                                       12
                       333 SOUTH GRAND AVENUE




                                                       13
                              SUITE 2100




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                     17
                                                                                                COMPLAINT
